Title: Enclosure: William Short to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 16 September 1791
From: Short, William
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Paris Sep 16 1791
Gentlemen

I received after the departure of the last post your letter of the 8th inst. ⟨I⟩ am really sorry to find that you persist in pretensions which I should have hoped must have been removed by the observations contained in mine of the 3d. instant & of which you acknowlege the receipt. It becomes useless for us to discuss this subject longer. For my part I examined it in all its parts not so much to establish the right of the U. S. to the reduction of the charges (for that right is uncontestable as will appear from reading over my letters on the authorizing this loan) as to shew that it was just in them to exercise that right.
Leaving the circumstance of the commission you give to the undertakers out of the question, as being a matter of indifference as to the right of the U. S. to fix the conditions on which they will open loans, I think you cannot deny that Congress were at liberty to open this last loan or not to open it at Amsterdam—& also at liberty to employ your house or not to employ them in making it. If then they had this right they had also that of fixing with you the terms on which they would open it. Where are those terms to be found if it is not an authority given for opening the loan? In perusing my letters containing this authority the extension of the loan to six million is so expressly stipulated to be authorized only on the condition of the charges being reduced & others so often repeated that it is difficult to say how a pretension of the contrary could ever be taken up. So far I think you yourselves will not object to and must admit to the right of the U. S. to insist on a reduction of the charges on the 2½ million loan. It only remained therefore to put in question whether it would be just in them so as to use this right. I know nothing wch. would render it unjust except its being burthensome to those they imploy. This can only be understood by considering the terms on which you acknowlege you were willing to make the ⟨–⟩ the profits which you yourselves consider as competent in this business. According to your own statement your profits on the 2½ million loan were ⅛ p cent each. You object however to the raised commission of the undertakers being taken in to the acct. wch. was a sacrifice you made of yourselves—leaving that out of the question then the profits to wch. you consider yourselves as just would have been ¾ p cent each. If then the U. S. had chosen to employ your houses separately each to make a loan of three million & offered you 1 p cent clear commission you would certainly have accepted it or at least have considered these profits sufficient. As it is you have the appearance of acting jointly but not being bound for each other & may be considered as separately & your profits on the six million loan produce the same result. You object to this view of the subject as comparing your agency to mechanic labor. I cannot see the justice of this objection, but see on the contrary that you cannot have grounds to complain of the U. S. exercising an incontestible right where it is evident that instead of your being injured your profits are greater than those stated by you as being just on the 2½ million loan.
The right of the U. S. to insist on the charges of the loan of six million being reduced to 3¼ p cent being thus put beyond the possibility of a contradiction & the justice of exercising this right being also demonstrated, I cannot flatter myself that I shall be able to contribute to induce you to acknowlege them if these observations should not satisfy you. I hope therefore you will excuse me from a repetition of them. I have discussed them thus fully because I am desirous that you should be convinced that the U. S. in this instance not only claim a right, but one which it is highly just they should exercise. This consideration I should hope would induce you in your next to enable me to inform the Secretary of the Treasury that you retreat from the pretensions hitherto mentioned. Although this circumstance does not affect the right of the U. S. yet it is necessary for other reasons that there should be no further delay in this business.
You say you shall comply with my request to send to the Sec. of the treasury a copy of your letter to me of the 25th of August on having my approbation to send likewise a copy of that of the 8th inst. I do not see the necessity of having waited for this approbation as you might have taken it for granted that I would not have had any objection to your sending a copy of that or of any other of your letters to me, but on the contrary must have wished him to be furnished with whatever could give him lights in this business. I hope therefore you will transmit the copy of the letter in question or any other that you may suppose may have that tendency.
You mention the advantages resulting from the present rate of charges render the probability of the rise as being much greater for the U. S. than any saving in the charges on the loan. I can only repeat in answer to this what I have formerly mentioned, that although it may be just I do not consider myself or my powers competent to judge of it in consequence of such considerations & that I gave you a strong proof of this at the time of making the 2½ million loan in refusing to extend it notwithstanding the same observations were then made use of. I cannot help however thinking it a little singular that you should at that time have been so urgent for extending the loan so far as it could be carried: whilst the high commission of the undertakers left you only ½ p cent each & that you should now make so much difficulty about receiving the same rate on the whole.
I am sorry that you did not mention to me at what rate you made the remittance mentioned in your last letter of 642,896 £9. 9. I will thank you to inform me of that circumstance & the rate of future remittances as well as the rate of exchange, The day of the departure of your letters & your ideas as to the rise or fall. These circumstances will be essential to me in treating with the commissioners of the treasury & settling with them agreeably to what I may suppose most for the advantage of the U. S. whether the payments shall be made at Amsterdam & on what terms—or by remittances here.
You informed me in your last that you were already able to remit the 1½ p ct. loan of florins desired. I now desire you to continue the remittance as far as 1½ millions more (3 millions on the whole) in the manner you may suppose most for the advantage of the U. S. but not to exceed that sum until you hear further from me. In the mean time I shall hope you will keep me regularly informed of the progress of this business that I may know how to meet the commissioners of the treasury in the case of their desiring to change the rate of payment. I am gentlemen very sincerely yours
W Short
